Citation Nr: 1500222	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-13 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the service-connected residuals of the shell fragment wounds to the right forearm.  

2.  Entitlement to a compensable rating for residuals of the service-connected shell fragment wound of the right maxillary antrum area.  

3.  Entitlement to an increased rating for residuals of the service-connected shell fragment wound of the left zygomatic arch, evaluated as noncompensable prior to February 12, 2013, and 30 percent beginning on that date.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the RO.  

In an August 2014 rating decision, the RO assigned a higher 30 percent rating for the service-connected residuals of the shell fragment wound to the left zygomatic arch, effective on February 12, 2013.  Because the Veteran is presumed to seek the maximum available benefits, this issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  VBMS contains a copy of the October 2014 Informal Hearing Presentation.  Otherwise the electronic folders contain irrelevant or duplicate documents.  


FINDINGS OF FACT

1.  For the entire period of the appeal, the service-connected shell fragment wound to the left zygomatic arch is shown to had been productive of a disability picture that more nearly approximated that of scars with two or three characteristics of disfigurement, but not visible or palpable tissue loss, gross distortion or asymmetry of two features or paired sets of features, or four or five characteristics of disfigurement.  

2.  The service-connected shell fragment wound to the right maxillary antrum area is shown to have resulted in retrained foreign bodies, but no visible scars or functional impairment.

3.  The service-connected shell fragment wounds to the right forearm involving muscle group VII, is shown to have resulted in no more than moderate disability.  


CONCLUSIONS OF LAW

1.   In resolving all reasonable doubt in favor of the Veteran, the criteria for the assignment of a 30 percent evaluation, but no higher, for the service-connected residuals of shell fragment wounds to the left zygomatic arch have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.118 including Diagnostic Code 7800 (2014).

2.  The criteria for the assignment of a compensable rating for the service-connected residuals of a shell fragment wound of the right maxillary antrum area have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118 including Diagnostic Code 7800 (2014).

3.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected residuals of shell fragment wounds of the right forearm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.55, 4.56, 4.73, 4.118, Diagnostic Code 7805-5307 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  

However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided the Veteran with a notification letter in December 2008 prior to the initial decision on the claims.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The December 2008 notice letter notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The letter provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  

The December 2008 letter also informed the Veteran of the division of responsibilities in obtaining the evidence to support his claims and explained how disability ratings and effective dates are determined. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service records and all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  

The Veteran has not identified any outstanding records that are available and relevant to the claims being decided herein.  Moreover, the record includes various written statements provided by the Veteran and his representative.

In addition, the Veteran was afforded VA examinations in January 2009 and February 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the VA examinations are adequate to decide the case because they were based upon consideration of the Veteran's pertinent medical history and current complaints, and the examiners provided the findings necessary to evaluate the disabilities under the rating criteria.

There is also no objective evidence indicating that there has been a material change in the residuals of the shell fragment wounds of the right forearm, left zygomatic arch, and right maxillary antrum area since he was last examined.  38 C.F.R. § 3.327(a) (2014).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  

As explained, the evidence indicates that the injuries occurred many years ago.  Although there were residual scars, the scars faded in the right forearm and right maxillary antrum areas.  There has otherwise been no evidence of any changes in the severity of these disabilities.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the issues on appeal.  


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


A.  Residuals of Shell Fragment Wounds of the Left Zygomatic Arch and Right Maxillary Antrum Areas

The Veteran's residuals of shell fragment wounds of the left zygomatic arch and right maxillary antrum area have been evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7800, for rating scars or disfigurement of the head, face, or neck.

Under Diagnostic Code 7800, a 10 percent evaluation is contemplated when there is one characteristic of disfigurement.  A 30 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips; or, when there are two or three characteristics of disfigurement.  A 50 percent evaluation is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips; or, when there four or five characteristics of disfigurement.  An 80 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, when there are six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

There are eight characteristics of disfigurement for purposes of evaluation under § 4.118, as follows:  Scar 5 or more inches (in.) (13 or more cm.) in length; scar at least one-quarter in. (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square (sq.) in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding six sq. in. (39 sq. cm.); and, skin indurated and inflexible in an area exceeding six sq. in. (39 sq. cm.).  Id. at Note I.

The Veteran's service personnel records reflect that he received a shell fragment wound to the right side of his face from an enemy grenade while on patrol.  He was treated in the field and returned to duty.  At his March 1969 separation examination, no residuals were noted.  

During an October 1973 VA examination, the Veteran reported that he sustained multiple shell fragment wounds during service, including to his right knee, right ankle, back near his right scapula, cheek, and right forearm.  

The examiner noted a history of shell fragment wounds to the right cheek with no disfiguring scars, impairment in function, or palpable foreign bodies.  The examiner noted an almost invisible small jagged scar in the middle of the zygomatic arch.  

During a November 1982 VA examination, the Veteran reported shell fragment wounds to the right face from a hand grenade.  He said the wounds were treated in the field and there were no fragments remaining in his face as far as he knew.  

The examiner noted that the Veteran's face was covered with a full beard and that there were no lesions or scars visible on the right side of the face.  X-rays showed retained foreign bodies below the left zygomatic arch and right maxillary antrum area.  

The report of a January 2009 VA examination reflects that X-rays showed retained foreign bodies of the left cheek and on the right side.  There were no other abnormalities noted.  The scars were well-healed and unable to be measured.  The examiner indicated that they were not disfiguring.

The report of a February 2013 VA examination reflects that the Veteran had a scar of the left medial eyebrow that measured .4 x 1.5 cm.  The scar was depressed on palpation, but had no other characteristics of disfigurement.  No other scars of the face were noted.  There was no evidence of muscle or neurological impairment related to the shell fragment wounds.

Regarding the scar of the left zygomatic arch (left eyebrow), the RO determined that the scar exhibited two characteristics of disfigurement -the scar was at least one-quarter inch (.6 cm) wide at the widest part and was depressed on palpation.  Therefore, the RO assigned an evaluation of 30 percent under Diagnostic Code 7800 beginning on February 12, 2013.  

The Board agrees that a 30 percent rating is warranted, but finds that it more closely resembled that level of disability throughout the entire period of the appeal.  There is no evidence suggesting that the scar suddenly increased in severity during the pendency of the appeal nor would such evidence be expected.  

Although the January 2009 VA examiner indicated that the scars were well healed and could not be measured, the February 2013 VA examiner was able to provide measurements.  On the issue of whether the scar was depressed on palpation, the Board resolves reasonable doubt in the Veteran's favor and finds that that a 30 percent rating is warranted throughout the appeal period.  

However, a rating in excess of 30 percent is not warranted because the evidence does not show visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or four or five characteristics of disfigurement.  

Regarding the scar of the right maxillary antrum area (right cheek), the Board finds that a compensable rating is not warranted.  Although there is evidence of a retained foreign body, there is no evidence of a functional impairment.  

The February 2009 VA examiner indicated that there were no abnormalities, and that the scars were well-healed, non-disfiguring, and unable to be measured.  This is consistent with the prior October 1973 and November 1982 VA examinations that showed no visible scars.  

The February 2013 VA examination also showed no muscle or neurological impairment.  Because there are no characteristics of disfigurement, a compensable rating is not warranted under Diagnostic Code 7800.  Furthermore, because there is no muscle or neurological impairment, a compensable rating is not warranted under any other potentially applicable diagnostic code.

In summary, the Board finds that a 30 percent, but no higher, rating for residuals of a shell fragment wound to the left zygomatic arch is warranted throughout the appeal period, but that a compensable rating for residuals of a shell fragment wound to the right maxillary antrum area is not warranted.  


B.  Residuals of a Shell Fragment Wound of the Right Forearm

The Veteran's residuals of shell fragment wounds to the right forearm were originally evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7805, for other scars.  See November 1982 rating decision.  

In the March 2009 rating decision on appeal, the RO granted 10 percent rating for the residuals under 38 C.F.R. § 4.73, Diagnostic Code 5307, for muscle injuries to muscle group VII.  

Under Diagnostic Code 7805, other disabling effects of scars are rating under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73. 

The severity of the muscle disability is determined by application of criteria at 38 C.F.R. § 4.56.  First, an open comminuted fracture with muscle or tendon damage will be rated as severe, unless (for locations such as the wrist or over the tibia) the evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).  A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c). 

Under Diagnostic Codes 5301 to 5323, muscle injury disabilities are rated as slight, moderate, moderately severe, or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d). 

A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There are no cardinal signs or symptoms of muscle disability as denied in 38 C.F.R. § 4.56(c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue. 

A moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record (or other evidence) would show in service treatment for the wound.  There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present. 

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups.  There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  If they happen to be present, the following would also be signs of severe muscle injury: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 

38 C.F.R. § 4.73, Diagnostic Code 5307 addresses injuries to muscle group VII. Muscle group VII involves the muscles of flexion of the wrist and fingers- muscles arising from the internal condyle of the humerus:  flexors of the carpus and long flexors of fingers and thumb; pronator.  For the dominant extremity, as in this case, a 0 percent rating is assigned for a slight impairment of muscle function, a 10 percent rating is assigned for moderate impairment, a 30 percent rating is assigned for moderately severe impairment, and a 40 percent rating is assigned for severe impairment.  

The Veteran's service personnel records show that he sustained a fragment wound to his right forearm from an enemy rocket while engaged in action against hostile forces.  He was treated in the field and returned to duty.  His March 1969 separation examination indicates that he had a 4 inch convex-shaped scar on his right forearm that was superficial.

The report of an October 1973 VA examination indicates that the Veteran was hit by a shell fragment in the right forearm and treated in Okinawa.  He reported that, since service, several pieces of tiny metal had been coming out of skin starting as a tiny boil.  On examination, there was a healed, mildly depressed scar on the posterior aspect of the distal third of his forearm.  The scar measured 3/8 x 1 inches.  Range of motion of all joints was normal and there were no sensory impairment.  

During a November 1982 VA examination, the Veteran reported two injuries to the right forearm - one from a hand grenade and one from a rocket.  He said that after the hand grenade, he was treated in the field and returned to duty without complications.  After the rocket, fragments were removed by the corpsman in the field, but an infection occurred with large swelling of the forearm.  Eventually he returned to the United States and was discharged.  

On examination of the right forearm, there was no swelling, deformity, or tenderness.  There were two small scars - each 1 1/2 inches long.  One was located on the wrist and one was on the lower one-third of the forearm.  The scars were superficial and barely visible without tenderness.  X-rays of the right forearm were normal and showed no demonstrable foreign bodies.  

The report of a January 2009 VA examination reflects that the Veteran had a superficial wound of the right forearm that was well healed without clinical involvement of the muscles or nerves of the area.  

The scar was not painful, did not involve adherence to underlying tissue, and did not involve ulceration or breakdown of skin.  The scar was superficial without elevation or depression of the surface contour.  There was no induration or inflexibility of the skin in the area of the scar.  

The report of the February 2013 VA examination notes the Veteran's history of a superficial wound to the right forearm.  The examiner indicated that there were no reported problems and that the scars were no longer visible.  The Veteran did not have any functional loss or impairment of the elbow or forearm.  

The examiner indicated that there was no impact from the shell fragment wound on the Veteran's ability to work.  The muscle injury report indicates there were minimal scars, but no fascial defects associated with any muscle injury.  The injury did not affect muscle substance or function and there were no cardinal signs or symptoms of muscle injury.  Muscle strength was 5/5.  

The Veteran's shell fragment wounds to the right forearm have been evaluated as 10 percent disabling - indicating a moderate muscle injury.  To warrant a higher 30 percent rating, there must be evidence of moderately severe muscle injury.  This is not shown by the evidence.  The original injury did not involve a through and through or deep penetrating wound.  

By all accounts, the wound was superficial.  Although the fragments were removed in the field and the Veteran reported some infection, there is no evidence of prolonged infection, sloughing of soft parts, or intramuscular scarring.  Furthermore, there is no evidence of any cardinal signs or symptoms of a muscle disability.  

There was no loss of deep fascia or muscle substance.  Muscle testing has been normal.  The residuals of the shell fragment wounds do not reflect moderate severe impairment.  

Thus, on this record, the Board does not find that a rating in excess of 10 percent is assignable.  


C.  Extraschedular Consideration

In reaching these decisions, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  

However, in this case, the Board finds that the record does not show that the Veteran's service-connected disorders are so exceptional or unusual as to warrant the assignment of higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

The residuals of the shell fragment wounds primarily involve scars of the face and right forearm.  These complaints are contemplated in the rating criteria used to evaluate these disabilities.  Moreover, there are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

An increased rating of  30 percent, but no higher, for the service-connected residuals of a shell fragment wound of the left zygomatic arch is granted for the entire appeal period, subject to the regulations governing the payment of monetary benefits.

An increased, compensable rating for the service-connected residuals of a shell fragment wound of the right maxillary antrum area is denied.

An increased rating in excess of 10 percent for the service-connected residuals of a shell fragment wound of the right forearm is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


